IN THE COURT OF APPEALS OF IOWA

                                    No. 15-2131
                              Filed January 25, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALAN WALKER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, Michael G.

Dieterich, District Associate Judge.



      Alan Walker appeals from the sentence imposed following his guilty plea

to fifteen counts of sexual exploitation of a minor. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Patricia A. Reynolds,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and Bower, JJ.
                                        2


VAITHESWARAN, Presiding Judge.

      Alan Walker pled guilty to fifteen counts of sexual exploitation of a minor.

The district court sentenced him to indeterminate two-year prison terms on each

count, to be served consecutively, for a total sentence not exceeding thirty years.

The Iowa Supreme Court summarily reversed the sentence and remanded for

resentencing.

       On remand, the district court imposed the same sentence.            Walker

appealed. He contends (1) the district court failed to give “specific reasons for

consecutive sentences,” and (2) the district court “abused its discretion by

imposing the harshest possible sentence without properly considering the many

mitigating factors.” Our review of these issues is for an abuse of discretion.

State v. Hill, 878 N.W.2d 269, 272 (Iowa 2016).

      I.     The district court must state reasons for imposing consecutive

sentences.    See id. at 274.   The record should indicate “whether the stated

reasons for the sentence appl[y] to both the decision to reject [a] request for a

suspended sentence and the decision to make [a] sentence consecutive.” Id.

      The record so indicates. The district court stated:

      All right. Mr. Walker, I’m going to lay out the reasons for the
      sentence I’m about to impose so you can understand everything
      I’ve considered. First, I’ve considered all parts of the PSI, with the
      exception of those parts objected to by your first attorney, Mr.
      Monroe. To your credit, you pled guilty. That’s a bonus for that.
      You had admitted in the PSI that you know that that kind of activity
      hurts children. I’ve considered your family background. I’ve
      considered some of your mental history. I’ve considered the fact of
      your age and your Hepatitis C. I’ve considered your past criminal
      history and lack thereof. However, one thing that sticks out in my
      mind as the sentencing judge is each of these acts were essentially
      separate acts and crimes involving children who were victims. My
      responsibility is to deter others from similar conduct in the
                                          3


       community, and the sentence I’m going to impose is for further
       maximum protection of the community and gives substantial
       opportunity for you to have some rehabilitation for mental health
       while incarcerated. And again, when I say these are reasons for
       my sentence, these are also reasons for the length of sentencing—
       my form of sentencing I’m going to impose. Again, there are fifteen
       separate acts of criminal conduct involving fifteen victims. It’s an
       important consideration for this judge. I’m going to on each count
       impose a sentence of two years, and they will run consecutive on
       all counts.

(Emphasis added.) Because the district court explicitly applied the reasons for

imposition of a prison term to the decision to impose consecutive sentences and

reiterated its reliance on the number of separate crimes Walker committed, we

conclude the court satisfied its obligation under Hill. See 878 N.W.2d at 274.

       II.    A district court is not obligated “to specifically acknowledge each

claim of mitigation urged by a defendant.” State v. Boltz, 542 N.W.2d 9, 11 (Iowa

Ct. App. 1995).      Here, the district court acknowledged several mitigating

circumstances including Walker’s remorse, his family background, and his history

of mental illness. In the end, the court weighed the number of separate crimes

and the fact they involved children more heavily.       We discern no abuse of

discretion in this balancing of the relevant factors.

       AFFIRMED.